Citation Nr: 1628707	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-05 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a right rotator cuff strain with degenerative changes (right shoulder disability).

2.  Entitlement to a rating higher than 10 percent for a left rotator cuff strain with degenerative changes (left shoulder disability).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1969 and from June 1984 to April 2000.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

At the time he filed his April 2010 Notice of Disagreement (NOD) with the denial of higher ratings for his bilateral (right and left) shoulder disabilities and hypertension, he had been unemployed for approximately 9 months.  He had worked in delivery and sales for an automobile parts company.  During a September 2009 VA general medical examination, he had indicated that the primary reason for him "stopping work" for that automobile parts company was his bilateral shoulder disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that a TDIU claim is part and parcel of an increased disability rating claim when such claim is raised expressly or implicitly by the record.  And this is indeed the situation here, so the Board is additionally considering this derivative claim.

In February 2013, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.  This is a paperless appeal, so the documents are being maintained in the claims file electronically.

In a January 2015 decision the Board denied the Veteran's claims of entitlement to ratings higher than 10 percent for his right and left shoulder disabilities and his hypertension.  He appealed that decision to the Court.  After considering a September 2015 Joint Motion for Partial Remand (JMPR), the Court issued an October 2015 Order vacating the portion of the Board's decision that had denied ratings higher than 10 percent for the Veteran's right and left shoulder disabilities.  The Court remanded these claims to the Board (meaning sent them back to the Board) for further development and readjudication consistent with the terms of the JMPR.  Conversely, the Court dismissed the claim for a rating higher than 10 percent for the hypertension.

Of the claims that remain, those for ratings higher than 10 percent for the right and left shoulder disabilities require further development before being readjudicated, so they are being REMANDED to the Agency of Original Jurisdiction (AOJ).  However, the Board instead is going ahead and deciding - indeed granting - the derivative TDIU claim.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a), 4.18 and 4.19 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

In this decision the Board is granting a TDIU, so the Veteran is receiving the requested benefit in full.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R. § 3.159 because this is inconsequential.  The Board also sees there was evidence added to the record, relevant to this TDIU claim, since the January 2015 Board decision and the Veteran has waived his right to have the RO initially consider this additional evidence, preferring instead that the Board do so in the first instance.  38 C.F.R. § 20.1304 (2015).  Thus, the Board is proceeding with appellate disposition of this TDIU claim.

Legal Criteria and Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As already alluded to, in Rice, 22 Vet. App. 447, the Court held that a TDIU claim is part and parcel of an increased disability rating claim when such claim is raised by the record, either expressly or implicitly.  At the time the Veteran filed his April 2010 NOD with the denial of increased ratings for his bilateral shoulder and hypertension disabilities, he had been unemployed for approximately 9 months.  He had worked in delivery and sales for an automobile parts company.  He reported being put on profile with that former employer owing to his service-connected bilateral shoulder disability.  During an earlier September 2009 VA general medical examination, he had clarified that the primary reason for his stopping work for the automobile parts company was his bilateral shoulder disability.  Thus, he has given consistent history in regards to the reason he had to stop working his last job.  Consequently, the Board must determine whether he is entitled to a TDIU.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Notably, a claim of entitlement to a TDIU was denied in an August 2012 rating decision, but this same claim already had been raised on a derivative basis as part and parcel of the Veteran's claims for higher ratings for his bilateral shoulder and hypertension disabilities.  Thus, the Board has the required jurisdiction to consider this derivative claim since the other claims at issue in this appeal include the claim for a higher rating for the bilateral shoulder disability forming the basis of the derivative TDIU claim.  In December 2015 the Veteran submitted a formal application for increased compensation based on unemployability, in other words a VA Form 21-8940, reasserting that his service-connected disabilities prevent him from securing or following any substantially gainful occupation.

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a Veteran is not required to submit proof that he is 100-percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001) (citing use of the term "substantially" in the governing VA regulations).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.   

A TDIU is an adjudicative determination, not primarily a medical one, though medical evidence is to be considered (as is lay evidence) and weighed in the TDIU adjudication.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (stating that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating nonetheless may be assigned for unemployability - provided that, if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  For multiple disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, or neuropsychiatric are considered as one disability in determining whether these threshold minimum rating requirements are met, as are disabilities resulting from single accident or common etiology or affecting both upper or both lower extremities.  See 38 C.F.R. § 4.16(a).


The Veteran has a multitude of service-connected disabilities.  In particular, they are:  postoperative degenerative disc disease of the lumbar spine, rated as 
20-percent disabling; cervical strain with degenerative disc disease, also rated as 
20-percent disabling; the right shoulder disability, rated as 10-percent disabling; and the left shoulder disability, also rated as 10-percent disabling.  As these disabilities affect his musculoskeletal/orthopedic body system or result from single accident or common etiology or, in the case of the shoulders, affect both upper extremities, they are considered as one disability ratable as at least 40-percent disabling.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  His other service-connected disabilities are:  bilateral Morton's neuroma, rated 10-percent disabling; hypertension, rated 10-percent disabling; ischemic heart disease, rated 10-percent disabling; radiculopathy of the right lower extremity, rated 10-percent disabling; radiculopathy of the left lower extremity, rated 10-percent disabling; maxillary sinusitis, rated 0-percent disabling, so noncompensable; also postoperative umbilical hernia repair, rated 0-percent disabling; postoperative removal of benign colon polyps, rated 0-percent disabling; postoperative right inguinal hernia repair, rated 0-percent disabling; and rosacea with folliculitis, rated 0-percent disabling.  His combined disability rating is 70 percent.  Accordingly, he meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  He therefore need not resort to having his claim considered, instead, on an extra-schedular basis under the alternative special provisions of § 4.16(b).

The crucial inquiry in determining whether the Veteran is entitled to TDIU is not whether he is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether he can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a Veteran is unemployed is not enough.  It must be determined that his service-connected disabilities, without regard to his advancing age, make him incapable of performing the acts required by employment.  Id.


On his formal TDIU application received in December 2015, the Veteran reported last working in 2009 in delivery and sales at an automobile parts company.  With regards to his education, he indicated that he had completed one year of college.  He did not indicate he had any other education and training before becoming too disabled to work.  He had worked in sales and delivery at two different automobile parts companies from 2002 to 2009.  During a 2016 vocational employability assessment he reported other post-service jobs (prior to working for the automobile parts companies), as a sales clerk in a retail sporting goods store followed by working as a factory production assembler of electronic components.  In an addendum, he stated that the pain and discomfort he experienced in his shoulders made his regular duties as delivery driver and sales representative (which involved spending time moving automotive inventory around the shop in the sales department and driving automotive parts around to deliver them to clients) impossible to complete.  He was required to lift engine parts, brake drums, tires, car batteries, and other replacement parts, and he found it increasingly difficult to perform these tasks.  He added "[a]lmost every part of my job involved me using my arms to bear weight."  His employer allowed him to take several breaks throughout the day and make partial deliveries as not to exacerbate his injuries.  Moreover, in August 2010 he had surgery on his left shoulder, which resulted in an inability to stretch the tendons in his left arm; he explained that the "freedom of movement in [his] left arm has never recovered."  He noted that his shoulder pain flares-up multiple times per day on average, lasting approximately 10 to 15 minutes.  The pain level spikes to 8-10/10.

During the September 2009 VA general medical examination mentioned, the Veteran explained that the primary reason for his stopping work for the automobile parts company was his bilateral shoulder disability.  He had rotator cuff strains with degenerative changes in both shoulders.  He stated that range of motion of his shoulders was impossible without pain, at the very least that his range of motion was severely diminished due to the pain.  He could not do repetitive use of the shoulders.  He had flare-ups when he overused them and the primary reason he could not lift things were attributed more to his shoulders than to his back.  

He reported that he had pain in his back daily, but that it was mild to moderate rather than severe as in his shoulders.  In addition, he had pain on rotation of his neck.  He stated that his cervical spine disability did not interfere with his occupation or daily activities as much as his back and shoulders.  He also had chronic hypertension.  The diagnoses were bilateral rotator cuff disease with bilateral arthropathy (arthritis), cervical degenerative disc disease, lumbar degenerative disc disease, post lumbar laminectomy, rosacea with folliculitis, in remission, some scar tissue remaining from older lesions, right maxillary sinusitis, chronic and intermittent, seasonal, and hypertension under good control.  The examiner commented that the Veteran had noteworthy disability in the shoulders predominantly.  His occupation had not been affected by his back or neck.  His shoulders, however, had major effect on his occupation and daily activities.  His joints were painful and there was weakness with repetition.  

On October 2011 VA hypertension examination the examiner noted that the Veteran's hypertension did not impact his ability to work.  On October 2011 VA shoulder and arm conditions examination, the Veteran reported having decreased ability to perform overhead work and lifting.  The diagnosis was bilateral rotator cuff strain with degenerative changes.  He also had residual signs and/or symptoms due to arthroscopic left shoulder surgery.  The examiner noted there was no functional loss and/or impairment of the shoulders; but the shoulder disability impacted the Veteran's ability to work in that he was limited in performing overhead work.  An October 2011 VA left shoulder screening revealed post-surgical changes of the lateral end of the clavicle and of the acromion and changes suggesting chronic rotator cuff tear.  

Further, the evidence shows the Veteran underwent VA examination of the thoracolumbar (thoracic and lumbar) spine in March 2012.  The VA examiner documented that the Veteran experienced 4-to-5 flare-ups over a 6-week period.  He had limited range of motion, functional loss with bilateral radicular intermittent pain, nerve root involvement at the L2, L3, L4, S1, S2 and S3 levels, and imaging studies confirmed the presence of arthritis.  The diagnosis was mild bilateral radiculopathy.  The examiner observed the Veteran was unable to lift greater than 10 to 15 pounds; he required frequent repositioning when sitting; he was unable to stand greater than 10 to 15 minutes; and he could not bend or perform squats.  He was, however, able to walk on a treadmill for 20-30 minutes and could tolerate stairs minimally.  The examiner concluded the Veteran could work in a sedentary position if he was able to have frequent rest and repositioning.

During his February 2013 hearing before the Board, the Veteran testified that he had constant pain in his shoulders.  He said he could not lift anything or hold his arms up with any weight.  He rated his shoulder pain level at 10/10.

In February 2016 the Veteran underwent a vocational employability assessment by a private certified rehabilitation counselor.  The counselor noted review of the Veteran's record in its entirety and conducted a telephone interview with him.  During the interview, the Veteran reported that while working as a parts delivery driver he was able to follow his work because he had assistance from coworkers and his employer assigned him lighter delivery jobs.  But by 2009 the combination of his symptoms from his service-connected disabilities prevented him from following the full requirements of his occupation and he was forced to stop working in July 2009.  After reviewing the record and interviewing the Veteran, the counselor opined that it is more likely than not the Veteran's service-connected degenerative disc disease of the lumbar spine, cervical strain degenerative disc disease, right and left shoulder disabilities, right and left lower extremities radiculopathy, Morton's neuroma, hypertension and ischemic heart disease have prevented him from securing and following substantially gainful employment since July 2009 when he last worked.   

Certainly when considered together, so in the aggregate, the Veteran's service-connected disabilities preclude him from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Under VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), "substantially gainful employment," is defined as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Here, although there is no contention the Veteran could not earn sufficient income to be considered substantially gainfully employed, there is no doubting that accommodations were made at his last place of employment allowing him to continue working until that was no longer practical or feasible.  The March 2012 VA examiner limited lifting to just 10 to 15 pounds, also indicating the Veteran cannot stand more than 15 minutes.  As well, bending and squatting are excluded entirely.  With regards to any notion of sedentary employment, the examiner found that the Veteran could manage sedentary employment only if he is able to have frequent rest and repositioning.  The Board, however, finds the limitations imposed by his service-connected disabilities, especially when assessed together, impede even sedentary employment.  In addition, the Veteran's past work experience is limited as he has only one year of study at a business college (1972-1973) and no other specialized training, therefore no readily transferable skills.

Considering all of this, the Board concludes that the Veteran's service-connected disabilities render him unemployable and, therefore, entitled to a TDIU.  In reaching this conclusion, the Board has considered his educational and industrial background, the findings of the VA compensation examiners, the 2016 vocational employability assessment, and the Veteran's lay statements in support of his claims.  The evidence on the whole supports his derivative TDIU claim or, at the very least, is at least supportive of the claim as against it, so in either scenario he prevails.  38 C.F.R. § 4.3.


ORDER

A TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.



REMAND

As the parties to this appeal pointed out in their JMPR, the September 2009 and October 2011 VA examiners did not offer any opinion as to whether the Veteran has additional limitation of motion or functional loss during a flare-up or when his shoulder joints are used repeatedly over a period of time (i.e., prolonged use).  Nor did the examiners provide an estimation of range of motion during a flare-up or when the shoulder joints are used repeatedly over time, so in these circumstances.  Furthermore, there was no explanation as to why such level of detail could not feasibly be provided.  

Under the criteria discussed in DeLuca v. Brown, 8 Vet.App. 202, 206 (1995), where an examination merely recorded a Veteran's range of motion without considering his functional loss on use or due to flare-ups, the case must be remanded for the Board to obtain a new medical examination complying with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could limit functional ability during flare-ups.  DeLuca, 8 Vet.App at 206; 38 C.F.R. §§ 4.14, 4.40.  See also 38 C.F.R. §§ 4.45 and 4.59.

Additionally, the Board has done a thorough review/search of the record to locate a March 16, 2012 VA examination report noted in evidence in an August 2012 rating decision that contains medical data relevant to the Veteran's bilateral shoulder disability.  While the RO has referenced this document, it appears this record has not been uploaded into the Veterans Benefits Management System (VBMS), so this, too, has to be done before further considering the claims for higher ratings for the bilateral shoulder disability.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  First, ask the Veteran to identify any additional treatment he has received for his bilateral shoulder disability, and obtain all records that are not already in the file.

2.  Upload the March 16, 2012 VA compensation examination report into VBMS.

3.  Upon receipt of all additional records, schedule the Veteran for another VA compensation examination reassessing the severity of his bilateral shoulder disability.  All diagnostic testing and evaluation needed to make this determination must be performed, and all clinical findings reported in detail.  The examiner is asked to review the record and pertinent medical history prior to the examination.

The examiner is asked to conduct range-of-motion testing with a goniometer and indicate the end point of each range versus the beginning point at which pain is objectively observed.  The range-of-motion testing must also include repeat testing to determine whether the Veteran has additional functional loss - including additional limitation of motion - after repetition or prolonged use and additional limitation of motion or functional loss during flare-ups.  

As well, the examiner is asked to provide an estimation of range of motion during a flare-up or when the shoulder joints are used repeatedly over time.  

So the examiner has to consider whether there is less motion, painful motion, weakened movement, premature/excess fatigability, or incoordination in this additional circumstance.  And, if possible, this additional functional loss should be expressed in terms of the degree of additional range of motion lost due to these factors.  If providing this level of detail is not practical or feasible, the examiner is asked to offer an explanation as to why it is not.  

4.  Ensure the examination report responds to the specific questions asked.  If it does not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate these claims for higher ratings for the bilateral (right and left) shoulder disability in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


